Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1,11,13 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to exchanging data which is a mental process. Other than reciting a processor/terminal nothing in the claims precludes the steps from being performed mentally.  But for the processor the limitations on determine parameter value and first data, approve second data type for use, perform exchange using second data in accordance with the parameter is a process that under its broadest reasonable interpretation could be performed by mentally but for the recitation of generic computer elements.  If claim limitations, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the claims recite an abstract idea.

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process .
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of a processor/terminal amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Collecting, analyzing and displaying information, and receiving and transmitting over a network are conventional in the computing arts.  (MPEP 2106.05h;  See also Alice v. CLS, “. Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).]   The claims are not patent eligible.

Regarding the dependent claims, these claims are directed to limitations which serve to limit the data exchange steps.  The subject matter of claims 


2/17/20 (signal based on stored eligibility data), 3/18 (determining inconsistency and contact second data device), 4/19 (determine consistency and use first data type), 5 (eligibility data is delegation criterion), 6 (receive and store eligibility data), 7 ( receive parameter value), 8 (transmit pending performance to terminal), 9/12 (transmit performance to terminal), 10/12/15/16 (present parameter and second data type on interface), 14 (determine parameter and perform exchange using second data)  appear to add additional steps to the abstract idea, implemented by generic computers.   These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,15,16, 17,18,19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4,19 recite perform the data exchange using the first data type.  However, parent Claims 1,13 recite approval of the second data type.  That is, the parent claims appear to already recite a use case where the second data type is chosen in lieu of the first data type.
Claim 15 introduces a “third signal”.  However, claim 13 from which claim 15 depends already recites the third signal.  
Claims 16,17,18 recite the third signal, but it is unclear if it refers to the third signal of claim 13 or 15.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4,6,10,11,22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyret 20070017976 in view of Lee 20160342992


Regarding Claim 1, Peyret discloses
a communications unit: 
a storage unit storing instructions; and 
at least one processor coupled to the communications unit and the storage unit, the at least one processor being configured to execute the instructions to: 
determine a value of a parameter that characterizes an exchange of data and a first data type involved in the data exchange; 
…perform the data exchange using the second data type and in accordance with the parameter value.

Peyret is directed to a parent/child account management system.  (Peyret, abstract).  Peyret discloses selectively utilizing a parent account instead of a child account when parent rules are satisfied.  (“There is thus provided, in accordance to preferred embodiments of the present invention, a computer-assisted transaction method between a first card and card account intended for a child, and a second account, associated with the first account, and controlled by a second account owner who is e.g. a parent or tutor of the child. The transaction method includes: receiving rule data from the second account owner that associate certain condition data relative to usage of the child card with corresponding result data, receiving the child card for making payment for a purchase, comparing the purchase particulars to the rule data to derive the result data, and using the result data to define how much, if any, of the cost of the purchase transaction is charged to the parent account instead of the child card account. It will be understood that the expression "result data" refers to the fact these data will be the result given upon a successful comparison with the corresponding condition data. In fact, the result data will normally comprise a value representing a cost, or another parameter or rule making it possible to derive a cost from the particulars of a transaction meeting the corresponding condition data. “, Peyret, para 0016).  The examiner interprets parameter, first data type and second data type to read on a transaction amount, child account and parent account respectively as taught by Peyret.


Peyret does not explicitly disclose
generate and transmit, via the communications unit, a first signal to a communications device associated with a second data type available for use in the data exchange, the second data type being associated with the first data type; 
receive a second signal from the communications device via the communications unit, the second signal comprising information indicative of an approval of the second data type for use in the data exchange; and 
in response to the received approval, …

Lee is directed to a financial management system.  (Lee, abstract).  Lee discloses that a parent approval of a transaction may be sought if the system detects unusual behavior.  (Lee, para 0126, “The monitoring engine 316 may be configured to monitoring account activities of one or more account users (e.g., the administrator, an authorized user). In some embodiments, the monitoring engine 316 of the financial management application may be configured to send notifications to, e.g., the administrator information concerning the amount of money available to an authorized user or recent purchases by the authorized user. For instance, the administrator may be notified if the number of transactions carried out at a particular vendor or by the authorized user over the course of a certain time period (e.g. day, week, or month) exceeds a threshold, or if suspicious behavior occurs (such as a number of unsuccessful login attempts or simultaneous login attempts were made). The administrator or an authorized user may receive a notification requesting approval of a particular transaction of another authorized user. A reply via a short message system (SMS)/text message or email may be sent by a parent or contributor through device 108 to respond to the request for approval of the transaction. Alternatively, the system may provide one or more links that may be clicked upon to approve or decline a particular transaction. The request for approval and the response may be sent via the monitoring engine 316 or the notification engine 320.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Peyret with the authorization of Lee with the motivation of addressing suspicious behavior.  Id.


Regarding Claim 2, Peyret and Lee disclose the apparatus of claim 1.
wherein the at least one processor is further configured to: access and load, from the storage unit, eligibility data associated with the first data type; and 
based on portions of the eligibility data, …
Peyret discloses rules for determining if a parent account should be used to pay for a child purchase.  (Peyret, para 0016, “The transaction method includes: receiving rule data from the second account owner that associate certain condition data relative to usage of the child card with corresponding result data, receiving the child card for making payment for a purchase, comparing the purchase particulars to the rule data to derive the result data, and using the result data to define how much, if any, of the cost of the purchase transaction is charged to the parent account instead of the child card account. It will be understood that the expression "result data" refers to the fact these data will be the result given upon a successful comparison with the corresponding condition data. In fact, the result data will normally comprise a value representing a cost, or another parameter or rule making it possible to derive a cost from the particulars of a transaction meeting the corresponding condition data.”)

generate and transmit the first signal to the communications device associated with the second data type.
See prior art rejection of claim 1 regarding Lee

Regarding Claim 3, Peyret and Lee disclose the apparatus of claim 2.

Peyret does not explicitly disclose
wherein the at least one processor is further configured to: determine an inconsistency between the parameter value that characterizes the data exchange and a delegation criterion associated with the first data type; and in response to the determined inconsistency, generate and transmit, via the communications unit, the first signal to the communications device associated with the second data type.
See prior art rejection of claim 1 regarding Lee.

Regarding Claim 4, Peyret and Lee disclose the apparatus of claim 2.

Peyret does not explicitly disclose
wherein the at least one processor is further configured to: determine a consistency between the parameter value that characterizes the data exchange and a delegation criterion associated with the first data type; and in response to the determined consistency, perform the data exchange using the first data type and in accordance with the parameter value.
Lee discloses that suspicious purchasing behavior may trigger approval of a purchase by an outside party. (Lee, para 0216, In some embodiments, the monitoring engine 316 of the financial management application may be configured to send notifications to, e.g., the administrator information concerning the amount of money available to an authorized user or recent purchases by the authorized user. For instance, the administrator may be notified if the number of transactions carried out at a particular vendor or by the authorized user over the course of a certain time period (e.g. day, week, or month) exceeds a threshold, or if suspicious behavior occurs (such as a number of unsuccessful login attempts or simultaneous login attempts were made). The administrator or an authorized user may receive a notification requesting approval of a particular transaction of another authorized user. A reply via a short message system (SMS)/text message or email may be sent by a parent or contributor through device 108 to respond to the request for approval of the transaction. Alternatively, the system may provide one or more links that may be clicked upon to approve or decline a particular transaction. The request for approval and the response may be sent via the monitoring engine 316 or the notification engine 320.”).  The examiner interprets that the converse would be true.  If the system determines purchasing behavior is consistent with a normal purchase, a customer could make a payment with their account without any delegation of authority needed.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Peyret with the authorization of Lee with the motivation of addressing suspicious behavior.  Id.


Regarding Claim 5, Peyret and Lee disclose the apparatus of claim 2.
wherein the eligibility data comprises a delegation criterion associated with the first data type.
See prior art rejection of claim 1 regarding Peyret.  Peyret discloses selecting between a child/parent account for payment based on rules.  (Peyret, para 0016).  


Regarding Claim 6, Peyret and Lee disclose the apparatus of claim 2.

Peyret does not explicitly disclose
receive, via the communications unit, a third signal comprising a portion of the eligibility data, the third signal being received through a programmatic interface; and 
Lee discloses that the system acts upon received eligibility data.  (Lee, para 0087, “In some embodiments, the administrator may preemptively block purchases from pre-identified vendors (e.g., vendor websites), identify vendors from which purchases by or on behalf of the authorized user need pre-approval, limit purchases to only certain pre-approved vendors, limit purchases to only certain products or services offered by certain vendors, or allow full automatic approval from a limited number of or all vendors. In some embodiments, the administrator may approve transactions related to an authorized user based on a spending amount (e.g. a maximum amount in a single transaction), on a periodic basis (e.g. a total allowable spending amount per month), on an occasional basis (e.g. for a birthday or holiday), a savings account balance limit (e.g. below which the savings account may not fall). In some embodiments, the administrator may (e.g., instantly) lock or suspend the access privilege by an authorized user after occurrence of an objectionable activity.”)  The examiner interprets the approved merchant to read on eligibility data.

store the portion of the eligibility data within the storage unit.
Lee discloses that data may be stored for reporting purposes.  (Lee, para 0122, “FIG. 24 illustrates an exemplary transaction history page of a financial management application that constitutes a user interface of the financial management system 102 according to an embodiment of the present teaching. The page provides a summary of transactions related to one or more account users (e.g., the administrator, an authorized user). For a transaction, the name of the vendor, the time of transaction, the product or service purchased, and the amount of money involved in the transaction may be provided.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Peyret with the eligibility data Lee with the motivation of addressing unapproved behavior.  (Lee, para 0087)


Regarding Claim 7, Peyret and Lee disclose the apparatus of claim 1.
Peyret does not explicitly disclose

wherein the at least one processor is further configured to receive, via the communications unit, a third signal comprising further information characterizing the data exchange, the further information comprising the parameter value.
Lee discloses that the system acts upon received eligibility data.  (Lee, para 0087, “In some embodiments, the administrator may preemptively block purchases from pre-identified vendors (e.g., vendor websites), identify vendors from which purchases by or on behalf of the authorized user need pre-approval, limit purchases to only certain pre-approved vendors, limit purchases to only certain products or services offered by certain vendors, or allow full automatic approval from a limited number of or all vendors. In some embodiments, the administrator may approve transactions related to an authorized user based on a spending amount (e.g. a maximum amount in a single transaction), on a periodic basis (e.g. a total allowable spending amount per month), on an occasional basis (e.g. for a birthday or holiday), a savings account balance limit (e.g. below which the savings account may not fall). In some embodiments, the administrator may (e.g., instantly) lock or suspend the access privilege by an authorized user after occurrence of an objectionable activity.”)  The examiner interprets the amount to read on parameter data. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Peyret with the parameter data Lee with the motivation of addressing unapproved behavior.  (Lee, para 0087)


Regarding Claim 10, Peyret and Lee disclose the apparatus of claim 1.

The examiner notes that the combination of Peyret and Lee disclose that a parent payment account may be used for a child purchase, and a parent device may receive a (first) signal from a payment system requesting approval of a child purchase (see prior art rejection of claim 1).

However, Peyret does not explicitly disclose
wherein the first signal comprises the parameter value of the data exchange, the second data type, and 
information that instructs an application program executed by the communications device to present the parameter value and the second data type on a corresponding interface.

Lee discloses that a payment approval interface displayed on a device may comprise a payment instrument and a payment amount.  (Lee fig. 19).  The examiner interprets the payment instrument and amount to read on the claimed parameter and second data type.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Peyret with the parameter data Lee with the motivation of addressing unapproved behavior.  (Lee, para 0087)

Regarding Claim 11,
See prior art rejection of claim 1



Claims 1,3,4,6,10,11,22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyret 20070017976 in view of Lee 20160342992 in view of Tumminaro US20070244811A1

Regarding Claim 8, Peyret and Lee disclose the apparatus of claim 1.
Peyret does not explicitly disclose

the data exchange is initiated at a terminal device; and
Lee discloses that a payment transaction could take place at a vendor point of sale terminal.  (Lee, para 0111, “For instance, the transaction identifier may change, e.g., for each use, for each vendor, after a time period, upon request by the administrator or the authorized user, or the like. The transaction identifier that may be used on a vendor website, or at a vendor's point-of-sale (POS) location or device. This feature may allow for a request for payment to be declined if a vendor or an unauthorized third-party tries to access an account for an unauthorized transaction, including additional transactions beyond an initial one or beyond the authorized transaction limit(s), or amount. A unique transaction identifier that is only authorized for a single use and/or required password and/or pin number or other personal identifier (e.g. fingerprint) may reduce the need to encrypt or otherwise secure transaction data, which is a departure from traditional card or electronic payment transaction systems.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Peyret with the terminal of Lee with the motivation purchasing goods.  Id.


Peyret does not explicitly disclose
the at least one processor is further configured to generate and transmit a third signal to the terminal device via the communications unit, the third signal comprising status data that reflects a pending performance of the data exchange using the second data type.

Tumminaro is directed to a mobile payment system.  (Tumminaro, abstract).  Tumminaro discloses that a system may notify a terminal that a payment is pending from another terminal that wishes to send it funds.  (Tumminaro, para 0344).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Tumminaro with the pending signal of Tumminaro with the motivation of transferring funds.  Id.

Regarding Claim 9, Peyret, Lee and Tumminaro disclose the apparatus of claim 8.
Peyret does not explicitly disclose

wherein the at least one processor is further configured to generate and transmit, via the communications unit, a fourth signal to the terminal device that includes modified status data, the modified status data reflecting the performance of the initiated data exchange using the second data type.
Tumminaro is directed to a mobile payment system.  (Tumminaro, abstract).  Tumminaro discloses that a system may notify a terminal that a payment is received from another terminal that wishes to send it funds.  (Tumminaro, para 0344).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Tumminaro with the payment signal of Tumminaro with the motivation of transferring funds.  Id.

Regarding Claim 12, See prior art rejections of claims 8,9

Regarding Claim 13, 
See prior art rejections of claim 1,9

Regarding Claim 14,
See prior art rejection of claim 1

Regarding Claim 15
See prior art rejection of claim 10.

Regarding Claim 16
See prior art rejection of claim 10.

Regarding Claim 17
See prior art rejection of claim 2.

Regarding Claim 18
See prior art rejection of claim 3.

Regarding Claim 19
See prior art rejection of claim 4.

Regarding Claim 20
See prior art rejection of claim 6.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687